       To: The Honorable Max O. Cogburn, Jr.
              U.S. District Court Judge
    From: Valerie Debnam
              U.S. Probation Officer
  Subject: Carl Holbrooks
              Case Number: 3:13CR00036-001                                                    NORTH CAROLINA WESTERN
              OUT-OF-COUNTRY TRAVEL                                                                    MEMORANDUM
     Date: 7/29/2019


Mr. Holbrooks appeared before Your Honor on November 6, 2014 on the offense of False Statement on a Loan Application,
Aiding (count 1) and Abetting Same and Income Tax Evasion (count 2). Mr. Holbrooks was sentence to twelve months and
one day imprisonment followed by a five-year term of supervised release. His supervised release term began on October
29, 2015 in the District of South Carolina, where he is currently being supervised.

According to his Supervising Officer from the District of South Carolina, Mr. Holbrook has submitted a request to travel to
Nassau, Bahamas, for work purposes, leaving on August 14, 2019, and returning August 18, 2019, for a Yamaha Dealer
Meeting. He will be staying at the Grand Hyatt Baha Mar, One Baha Mar Boulevard, PO Box SP-64254, Nassau, The
Bahamas.

According to his Supervising Officer Mr. Holbrooks has maintained a stable residence and employment since he has been
under supervision. There have been no known incidents or noncompliance.

It is recommended that Mr. Holbrooks be allowed to travel to Nassau, as long as he remains in compliance with the terms
and conditions of supervision.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-6656, should you have
any questions.




 THE COURT ORDERS:

 ☒ Permission to Travel Approved
 ☐ Permission to Travel Denied
 ☐ Other




                                                                Signed: July 29, 2019
